Broyles, C. J.
1. The accused was found in the very recent possession of a stolen automobile. His explanation of that possession was substantially corroborated by two witnesses, but their testimony, on a most material point, to wit as to the hour when the defendant came into the possession of the car, was directly contradicted by two of the State’s witnesses. In view of such contradiction, and the evidence that the accused had been previously convicted in the superior court of Fulton county of the larcdny of another automobile, the jury was authorized to find that his explanation of his recent possession was not satisfactory and that he was guilty of the larceny of the automobile, as charged in the indictment. See Tate v. State, 47 Ga. App. 784 (171 S. E. 557).
2. The court did not err in overruling the motion for a new trial, based upon the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.